EXAMINER’S AMENDMENT

Response to Arguments
Applicant’s arguments and amendments filed 08/26/2021 are persuasive. Hence, all claim objection and claim rejections set forth in the most recent office action mailed 03/26/2021 are withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Payne McQueen Montgomery (reg. 78100).

The application has been amended as follows: 

As to claim 9, in line 3 of claim 9, claimed limitation of “a reference position” is replaced with - - the reference position - - 

The reason for the changes made for the current instant claim 1 is adequate and proper since claimed limitation of “a reference position” is already recited in claim 7, in which claim 9 depends on.


Allowable Subject Matter
	Claims 2-4, 6-17, 19-25, and 48-52 are allowed.

The following is an examiner’s statement of reasons for allowance:

As to instant claim 2, claim 2 includes calculating the thickness based at least in part on a density of the NAPL, a density of the APL, and a distance between the interface and a pressure sensor used to measure the first pressure, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 49-50 is also objected based on their dependency on claim 2. 

As to instant claim 3, claim 3 includes determining a second pressure associated with a second depth relative to the reference position with a second pressure transducer, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claim 4 is also objected based on their dependency on claim 3. 

As to instant claim 6, claim 6 includes calculating the thickness based at least in part on a density of the NAPL, a density of the APL, and a distance between the interface and a pressure sensor used to measure the first pressure, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 51-52 are also objected based on their dependency on claim 6. 



Claims 8-9 is also objected based on their dependency on claim 7. 

As to instant claim 10, claim 10 includes a second pressure transducer configured to measure a second pressure associated with a second depth relative to the reference position, in combination with the other recited elements, were not reasonably found in the Prior Art.

Claims 11-17, 19-25, and 48 are also objected based on their dependency on claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861    

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861